Trippe, Judge.
1. It has been frequently decided by this Court that the *320grounds recited in a motion for a new trial must be verified either in the motion itself, or in the bill of exceptions, or elsewhere in the record, or certificate of the Judge, as being true, especially if the decision of the Court on the motion is a general judgment, simply overruling or refusing the same. The reason of this rule is made more obvious where the issues that are presented in such grounds are not authorized by the pleadings.
2. We think that the decision in Holloway vs. Brinkley, 42 Georgia, 226, governs this case.
3. Nor was the verdict so unsupported by evidence as to call for the interference of this Court in controlling the discretion of the Court below in refusing a new trial on that ground.
Judgment affirmed.